      Case 1:21-cv-00115-LG-JCG Document 12 Filed 06/09/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


BILLY EARL AKINS, # 168245                                              PLAINTIFF

VERSUS                                            CAUSE NO. 1:21CV115-LG-JCG

JACKSON COUNTY ADULT
DETENTION CENTER, SHERIFF
MIKE EZELL, MITCHELL
MCMILLIAN, and TYRONE NELSON                                        DEFENDANTS


    MEMORANDUM OPINION AND ORDER OF PARTIAL DISMISSAL

      This case is before the Court sua sponte. Pro se Plaintiff Billy Earl Akins is

incarcerated with the Mississippi Department of Corrections, and he challenges the

conditions of his confinement. The Court has considered and liberally construed

the pleadings. As set forth below, Defendant Jackson County Adult Detention

Center is dismissed.

                       FACTS AND PROCEDURAL HISTORY

      Akins filed this action on April 7, 2021. He is incarcerated with MDOC,

having been convicted on February 18, 2021. However, he is housed at the Jackson

County Adult Detention Center, where he has been since December 17, 2020.

Defendants include the jail, Jackson County Sheriff Mike Ezell, and his employees

Lieutenant Mitchell McMillian and Captain Tyrone Nelson.

      Akins claims that the lights in the jail were kept on continuously since his

arrival until about the beginning of May, 2021. As a result, he alleges that he

could not sleep during this time and had headaches, for which he was not given
       Case 1:21-cv-00115-LG-JCG Document 12 Filed 06/09/21 Page 2 of 3




relief. He contends that “everyone knew” of the lighting situation, which allegedly

predated his arrival by thirty-eight days, and that he complained to floor deputies

and all supervisors, to no avail. (Compl. at 5, 11).

       Plaintiff filed this action under § 1983, seeking damages. He asserts claims

for cruel and unusual punishment and violation of due process.

                                     DISCUSSION

       The Prison Litigation Reform Act of 1996 applies to prisoners proceeding in

forma pauperis in this Court. The statute provides in pertinent part that, “the

court shall dismiss the case at any time if the court determines that . . . the action . .

. (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B). The statute “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but

also the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims whose factual contentions are clearly baseless.” Denton v.

Hernandez, 504 U.S. 25, 32 (1992). “[I]n an action proceeding under [28 U.S.C. §

1915, a federal court] may consider, sua sponte, affirmative defenses that are

apparent from the record even where they have not been addressed or raised.” Ali

v. Higgs, 892 F.2d 438, 440 (5th Cir. 1990). “Significantly, the court is authorized

to test the proceeding for frivolousness or maliciousness even before service of

process or before the filing of the answer.” Id. The Court has permitted Akins to


                                             2
      Case 1:21-cv-00115-LG-JCG Document 12 Filed 06/09/21 Page 3 of 3




proceed in forma pauperis in this action. His Complaint is subject to sua sponte

dismissal under § 1915.

      Among others, Akins sues the jail. Its capacity to be sued is determined

according to Mississippi law. Fed. R. Civ. P. 17(b)(3). Under Mississippi law, a

county jail is not a separate legal entity which may be sued; rather, it is an

extension of the county. Tuesno v. Jackson, No. 5:08cv302-DCB-JMR, 2009 U.S.

Dist. LEXIS 61416 at *2-3 (S.D. Miss. Apr. 30, 2009). See also Brown v. Thompson,

927 So. 2d 733, 737 (¶12) (Miss. 2006) (sheriff’s department). Therefore, the

Jackson County Adult Detention Center will be dismissed.

      IT IS THEREFORE ORDERED AND ADJUDGED that, for the foregoing

reasons, the claims against Defendant Jackson County Adult Detention Center is

DISMISSED WITH PREJUDICE as frivolous. The remainder of this case shall

proceed.

      SO ORDERED AND ADJUDGED this the 9th day of June, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                           3
